Title: To Thomas Jefferson from Francis Abraham, 17 September 1804
From: Abraham, Francis
To: Jefferson, Thomas


               
                  
                     Honourd; Sir
                  
                  Orange Springs 17th: Septr 1804
               
               At this time I am in very Great Distress and Now Sir Beg your assistance if you please I am oweing abought one hundred and Forty Dollars and have no way of Raising it without Borrowing it. and I thinke you to be the moste proper Gentleman of my acquaintances to aske a Favour of that Kinde of if you will be so Good as to Lende me one hundred and Fifty Dollars untill march next you Shall Surely have the money on the First Day of March; there is not as much money Due me in the General post office or I would not aske it of you, and I do not Like to aske them for money when they Do not owe me,
               your compliance will much oblige your Moste obdt Servant
               
                  
                     Francis Abraham
                  
               
               
                  P.S. Sir you will please to answer me at the orange Springs
               
               
                  
                     F. Abm.
                  
               
            